Title: From George Washington to William Heath, 22 January 1782
From: Washington, George
To: Heath, William


                  
                     
                     Dear Sir
                     Head Quarters Philadelphia Janry 22d 1782
                  
                  I have received yesterday your two favours of the 10th Instant; also the Letter of the 14th, inclosing the Returns of the Massachusetts & Connecticut Regiments—I must repeat again, that I am extremely anxious that the state of the Troops, should be collected & transmitted to the several Legislatures, as early as possible, in order to their taking effectual Measures to complete the deficiencies, every Moment ought to be improved to the best advantage, to enable us to take the field early & with a prospect of success.
                  I am glad to hear the spirit of Enterprize still prevails; & that the attempt in the petit Guerre are attended with success—I am of opinion it will be policy to encourage desertion from the Enemy, and have it in contemplation to publish a Proclamation of Pardon to the Deserters from our Army—in the mean time, I think it will be expedient to grant a Pardon in the instance you Mention.
                  There is a Revolution of Congress, respecting the Music of the Army, which the Adjutant General will transmit to you, this prohibits enlisting any more under that Denomination, but does not affect those already in service; You will be pleased therefore to Order Cloathing for them accordingly.
                  I am pleased that the making of the Cloathing goes on so well—I should not think it would be improper to let the Country Taylors take the Articles to their Homes to make, under such restrictions as will prevent their embezzlement or loss to the Public.  With great regard & esteem I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                     
                  
               